 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA
 8
     JEREMIAH D. VICKERS,                           )   Case No.: 1:15-cv-00129-SAB (PC)
 9                                                  )
                     Plaintiff,                     )   ORDER STRIKING DEFENDANTS’
10                                                  )   MOTIONS FOR LEAVE TO FILE AN
           v.                                       )   AMENDED ANSWER AND AFFIRMATIVE
11                                                  )   DEFENSES, AS MISFILED AND
     THOMPSON, et al.,                              )   DUPLICATIVE
12                                                  )
                     Defendants.                    )   [ECF Nos. 111, 113]
13                                                  )
                                                    )
14
15          Plaintiff Jeremiah D. Vickers is a state prisoner proceeding pro se and in forma pauperis

16   in this civil rights action pursuant to 42 U.S.C. § 1983. All parties have consented to the

17   jurisdiction of a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c) and Local Rule

18   302. (ECF Nos. 8, 40, 65, 89.)

19          On October 9, 2018, the Court ordered Defendants to file a motion for leave to amend

20   their responsive pleading within fourteen (14) days. (ECF No. 110). On October 18, 2018,

21   Defendants filed a notice of motion using the incorrect event in CM/ECF. (ECF No. 111.) The

22   Clerk of the Court instructed Defendants to re-file the document. (ECF No. 112.)

23          On October 19, 2018, Defendants re-filed their motion for leave to file an amended

24   answer and affirmative defenses. (ECF No. 113.) On October 22, 2018, Defendants again re-

25   filed their motion, (ECF No. 114), and filed a proof of service showing that the motion was

26   served on Plaintiff that day, (ECF No. 115). The Court is informed that the prior motion filed on

27   October 19, 2018 was done in error, and that the most-recently filed motion is meant to be the

28   operative filing.

                                                    1
 1            Accordingly, the Court HEREBY ORDERS as follows:

 2            1.      Defendants’ notice of motion for leave to amend, filed on October 18, 2018 (ECF

 3   No. 111) is stricken, as misfiled;

 4            2.      Defendants’ motion for leave to file an amended answer and affirmative defenses,

 5   filed on October 19, 2018 (ECF No. 113) is stricken, as duplicative and filed in error; and

 6            3.      Defendants’ motion for leave to file an amended answer and affirmative defenses,

 7   filed on October 22, 2018 (ECF No. 114), will be treated as Defendants’ operative filing required

 8   by the Court’s October 9, 2018 order. As previously ordered, Plaintiff may file a response to that

 9   motion within fourteen (14) days. No reply will be permitted, and the Court will rule upon the

10   motion once the deadline to file any response has passed. Local Rule 230(l).

11
12   IT IS SO ORDERED.

13   Dated:        October 22, 2018
14                                                        UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
